DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 38-41 in the reply filed on 6 December 2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-28, of U.S. Patent No. 8,484,933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘933 patent are not identical but the differences are choices of word synonyms and minor grammar choices which still render the scope of the claims th paragraph which are still effectively directed towards the limitations presently claimed.
Regarding claim 38, the limitations of this claim are read on by claims 13 and 23 of the ‘933 patent.
Regarding claims 39-41, the limitations of these claims are read on by claims 13, 20, 23 and 27 of the ‘933 patent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cyclone separator is disposed in the housing” (claim 41) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the packing station" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this limitation is understood to be referring to the previously mentioned “filling station”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbing (US Patent 5,711,086) in view of Goldhahn (US Patent 4,543,263) in view of Gryouda et al. (US Patent 4,885,897) hereinafter referred to as Gryouda.
Regarding claim 38, Schmidt discloses an apparatus (figs. 2-3), comprising: 
a housing (10) for holding a gaseous atmosphere with superheated steam (Abstract; col. 5 lines 48-56; col. 6 lines 32-60) and receiving a food product (18, 19, 20; col. 1 lines 11-18 – “moist materials of all kinds”; This is a limitation of intended use. Stubbing discloses a housing which can receive food products, and therefore reads on this limitation); 
a conveyor (13, 14 and 15; col. 5 lines 31-36) for transporting the food product into the housing.

Schmidt fails to disclose a filling station configured to fill a packaging container with the food product.
However, Goldhahn teaches an apparatus (figs. 2), comprising: a housing (110, 111) for holding a gaseous atmosphere with superheated steam (col. 4 lines 5-9; col. 5 lines 19-37) and receiving a food product (col. 6 line 1) and a filling station (130) configured to fill a packaging container (131) with the food product.
Given the teachings of Goldhahn, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Schmidt to incorporate the filling station of Goldhahn.  Schmidt notes that the products it dries via superheated steam can be “moist materials of all kinds”.  Goldhahn teaches an apparatus for drying food products with superheated steam and further having a filling 

Schmidt as modified by Goldhahn discloses a filling station, but does not specifically disclose a sealing station a sealing station configured to seal the packaging container filled with the food product.
However, Gryouda teaches a sealing station (44, 45) configured to seal the packaging container filled with the food product (col. 1 lines 6-11).
Given the teachings of Gryouda, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the sealing station of Gryouda with the apparatus including the filling station of Schmidt as modified by Goldhahn.  Doing so would allow the packaged products of Schmidt as modified by Goldhahn to be protected from the outside environment once they are filled into the package.

Regarding claim 40, Schmidt as modified by Goldhahn discloses wherein the conveyor (Schmidt - 13, 14 and 15; col. 5 lines 31-36; Goldhahn – 109, 124) extends (Schmidt – figs. 2-3; conveyor extends to the exterior of the housing) as far as the packing station (Goldhahn – 130; Packing/filling station 130 is just at the end of the housing 110, 111).

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbing (US Patent 5,711,086) in view of Goldhahn (US Patent 4,543,263) in view of Gryouda (US Patent 4,885,897) in view of Powischill (US Patent 3,292,272).
Regarding claim 39, Stubbing discloses a conveyor (13, 14 and 15; col. 5 lines 31-36), but fails to disclose wherein the conveyor includes a perforated conveyor belt.
However, Powischill teaches wherein the conveyor (13, 14, 32) includes a perforated conveyor belt (col. 2 lines 34-36; col. 3 lines 24-36).
Given the teachings of Powischill, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Stubbing in view of Goldhahn in view of Gryouda with the perforated belt of Powischill.  Doing so would allow the products of Stubbing to have more exposure to the superheated steam and therefore allow for faster and more thorough drying.

Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbing (US Patent 5,711,086) in view of Goldhahn (US Patent 4,543,263) in view of Gryouda (US Patent 4,885,897) alternatively in view of Jensen (US Patent 6,438,863 B1.
Regarding claim 41, Stubbing discloses wherein a cyclone separator (24 or 32) is disposed in the housing (10).
Wherein the Applicant may argue that fan elements 24 or 32 of Stubbing do not constitute a cyclone separator the Office alternatively points to Jensen.
Jensen teaches a cyclone separator (8) is disposed in the housing (1).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The additional art cited pertains to the field of drying products via superheated gas and the means of accomplishing this.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731